United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-3685
                       ___________________________

                                  Willie Scott, Jr.

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

    Jimmy Coleman, IV, Lieutenant, Cummins Unit, Arkansas Department of
Correction; C. Rayner, Sergeant, Cummins Unit, Arkansas Department of Correction

                           lllllllllllllllllllll Defendants

 A. Weekly, Deputy Warden, Cummins Unit, Arkansas Department of Correction

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                             Submitted: May 1, 2014
                               Filed: May 6, 2014
                                 [Unpublished]
                                 ____________

Before BYE, GRUENDER, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Following this court’s remand for further proceedings on Willie Scott’s
retaliatory-transfer claim against Deputy Warden Aundrea Weekly, the district court1
dismissed Scott’s claim against her without prejudice for failure to exhaust his
administrative remedies. Scott appeals.

       After careful review, we agree with the district court that Scott failed to
properly exhaust his administrative remedies because he did not name Weekly in his
exhausted grievance as required by prison policy and did not allege retaliatory
transfer in that grievance. See Jones v. Bock, 549 U.S. 199, 218-19 (2007) (prison’s
requirements define boundaries of proper exhaustion; benefits of exhaustion include
allowing prison to address complaints about program it administers before being
subjected to suit). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                        -2-